Citation Nr: 1421244	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-28 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease.

(The issue of whether there was clear and unmistakable error in a March 12, 1999 Board decision that denied service connection for a heart disability will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for Meniere's disease, effective from January 23, 2008.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2013, and at an RO hearing in May 2009.  Transcripts of both hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to an effective date prior to January 23, 2008 for the grant of service connection for Meniere's disease.  Specifically, he stated that his original claim for service connection for an ear disorder, filed in August 1994, included an implied claim for Meniere's disease, but that his symptoms were misdiagnosed or otherwise not attributed to Meniere's disease.  A February 1995 rating decision awarded service connection for otitis media with tinnitus and denied service connection for defective hearing.  Meniere's disease was not specifically addressed.

The Veteran has raised the issue of whether there was CUE in the February 1995 rating decision based on the RO failing to consider Meniere's disease or peripheral vestibular disorders when adjudicating his claim.  

In light of the raised CUE claim, the Veteran's claim for entitlement to an effective date earlier than January 23, 2008 for his grant of service connection for Meniere's disease must be remanded, as the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the December 2009 claim of CUE in the February 1995 rating decision (based on the RO failing to consider Meniere's disease or peripheral vestibular disorders when adjudicating the claim).  If the CUE claim is denied, notify the Veteran and his representative of the denial of the claim and advise them of the Veteran's appellate rights.

2.  After completing the above, and any additional development that may be warranted, readjudicate the issue of entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and allow them an appropriate opportunity to respond.  Then, return the case to the Board for further appellate consideration.

Note: To avoid future problems with adjudicating these intertwined claims, do not return the claims file to the Board for adjudication of the earlier effective date claim until either 1) the CUE claim is adjudicated and the Veteran has perfected an appeal of that decision to the Board; or 2) the CUE claim is adjudicated and the time period for filing an appeal of that decision is expired, whichever comes first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

